It is ordered and adjudged that the judgment of the said Court of Appeals be, and the same is hereby, affirmed, for the reasons that while the evidence tended to prove that the plaintiff in error was injured by a board suspended or falling from the bridge, and tended to prove that the defendant in error, together with others, had agreed to keep the bridge in repair, it did not tend to prove that the board had ever been a part of the bridge, nor that it had ever been a part of the property of the defendant in error, nor that the defendant in error had any part in causing it to fall or be suspended from *Page 611 
the bridge, nor that the defendant in error had any knowledge of its existence or presence on or suspension from the bridge, nor that the bridge was in the exclusive control of the defendant in error, so as to make the doctrine of res ipsaloquitur applicable.
Judgment affirmed.
KINKADE, ROBINSON, JONES, MATTHIAS and DAY, JJ., concur.